Citation Nr: 0031128	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for cirrhosis of the 
liver secondary to hepatitis, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran had active service from August 1969 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1996 rating determination by the Newark, New Jersey, 
Regional Office (RO).

During the pendency of the appeal, the rating for cirrhosis 
of the liver secondary to hepatitis was increased from 30 to 
70 percent from June 8, 1995.  On a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law; it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown , 6 
Vet.App. 35 (1993).  Thus, the claim for a higher evaluation 
remains in appellate status before the Board.

In January 1998 entitlement to a total disability rating for 
individual unemployability was granted, effective June 8, 
1995.


FINDING OF FACT

The service-connected cirrhosis of the liver secondary to 
hepatitis is manifested primarily by stomach swelling, 
chronic fatigue, abdominal pain and cramping, abnormal liver 
function studies and radiographic evidence of significant 
liver enlargement.



CONCLUSION OF LAW

The criteria for assignment of an evaluation of 100 percent 
for the veteran's cirrhosis of the liver secondary to 
hepatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Code 7345 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In connection with his claim for increase, the veteran 
submitted reports of liver function studies, which show 
slightly elevated serum glutamic oxalo-acetic transaminase 
(SGOT) and serum glutamic pyruvic transaminase (SGPT) levels 
in March 1995.  

In a statement dated in August 1995 the veteran reported that 
he had an increase in complications that had resulted in 
damage to his liver.  He indicated that in June 1995 he was 
hospitalized for pain in his right side.  He stated that his 
liver was swollen and high and that he had been bleeding 
internally.  

In a March 1996 letter private physician, J.P. Padula, M.D. 
reported that the veteran had been having difficulty lately 
with abnormal liver function studies, which were 
deteriorating.  

On VA examination in August 1996 the veteran complained of 
continuous internal bleeding, which he described as vomiting 
blood intermittently.  He complained of daily stomach 
swelling and that the medication for his seizure disorder 
affected his liver.  He complained of recurrent liver 
problems including vomiting and abdominal pains.  He also 
complained of right leg swelling, upset stomach, pain in the 
right upper quadrant, bloating, occasional bloody stools and 
melena about twice a month.  On examination the veteran's 
weight was reported as 204 pounds and he was noted to be 
obese.  Examination of the abdomen revealed bowel sounds were 
present and it was not distended or tender.  There was no 
evidence of spiders or dilated collateral.  The liver was 
enlarged at 20 by 9 centimeters and tender with a smooth 
border.  No spleen was palpable.  Laboratory testing showed 
white blood cells were modestly elevated at 14.1 (normal 
range 4.5 to 11) and mean corpuscular volume (MCV) was 
elevated at 103 (normal range of 80 to 95).  Platelets were 
normal at 236 thousand.  On the differential neutrophils were 
elevated at 84 percent, lymphocytes were 13 percent and 
monocytes were 2 percent.  Chemistries were within normal 
limits except for a CO2 of 19 and a total protein of 8.4.  Of 
note albumin was 3.9, SGOT level was 37 and SGPT 26.  
Alkaline phosphates were 80, total bilirubin was 0.6 and 
direct bilirubin was 0.2.  These results were all within 
normal limits.  Results of hepatitis B and C serologies were 
unavailable.  The clinical impression was cirrhosis of the 
liver by history with hepatomegaly on examination and history 
of hepatitis.  Liver enzymes were within normal limits except 
for elevation of the total protein.

Laboratory results dated from April 1996 to March 1997 show 
that in October 1996 testing for hepatitis revealed reactive 
results.  In December 1996, SGOT was 48.6 (reference range 0-
40) and SGPT was 37.5 (reference range 0-38).  In February 
1997, SGOT was elevated at 42.6 and SGPT at 54.3.  In March 
1997, SGOT was 53.0 and SGPT was 50.8.  A scan of the liver 
and spleen showed the liver was normal in size but had a 
lobulated appearance and there was a heterogeneous 
distribution of radionuclide throughout.  The spleen was 
normal in size and homogenous.  There was a shift of radio 
colloid from the liver to the spleen but not to the bone 
marrow.  The clinical impression was colloid shift compatible 
with hepatocellular dysfunction and diffusely heterogenous 
liver, possibly due to the veteran's cirrhosis.  However an 
infiltrating neoplasm such as hepatoma could not be excluded.  

The veteran also submitted numerous excerpts of medical text 
regarding hepatitis, cirrhosis, gastrointestinal disorders, 
liver transplants and the effect of certain medications on 
the liver.  

A CT scan of the abdomen showed evidence of portal 
hypertension without evidence of splenic enlargement.  Auto-
decompression via splenorenal shunt appeared to be present.  
Recannulization of the umbilical vein was demonstrated.  

The veteran presented testimony at a hearing at the RO in 
March 1987.  He testified that his liver condition started to 
progress some time in the 1980s and that he had been 
hospitalized several times due to his liver and gastritis 
problems.  He testified that he was on a special diet and saw 
his physicians on a regular basis but was not on any 
medication.  However, he later testified that that his 
physicians have considered a liver transplant.  He complained 
of constant fatigue, pain and elevated liver function tests.  
He testified that he was unemployed and receiving Social 
Security disability benefits.

A statement from physician, R. R. Cristal, M.D., dated in 
June 1997 shows the veteran was being evaluated for a 
possible liver transplant and was unable to work because of 
aggravation of his liver condition due to Hepatitis A, B and 
C.  In subsequent statements dated in July and August of 1997 
another physician, G. Sollami, M.D., indicated the veteran 
had suffered disabling symptoms since his hospitalization in 
June 1995 due to chronic liver disease and Hepatitis A, B, 
and C infections.  

On VA examination in October 1997 it was noted that the 
veteran's last liver biopsy was two years prior and that he 
had recently undergone ultraviolet blood irradiation therapy 
without success.  At his last work-up, he was hepatitis B 
antibody reactive, hepatitis antibody reactive, and hepatitis 
C antibody reactive.  A liver/spleen scan showed colloid 
shift compatible with hepatocellular dysfunction and a CT 
scan of the abdomen showed portal hypertension with no 
evidence of splenic enlargement.  Auto decompression via 
splenorenal shunt appeared to be present.  Currently the 
veteran was asymptomatic with his last episode about two 
weeks prior.  At that time he reported jaundice or fever, but 
currently had a persistent, dull right upper quadrant pain, 
which he described as "like something being stuck."  He 
also complained of an itchy rash involving his bilateral 
upper extremities and chest and occasional headaches 
associated with severe right upper quadrant pain.  He stated 
that his weight fluctuated between 206 and 208 pounds.  He 
has had hemoptysis in the past but currently denied any.  

On physical examination his height was 5 feet seven inches 
and his weight was 201 pounds.  Regarding his skin there were 
no jaundice or sclerotic veins noted, however he did have 
spider angiomas in his upper back, chest and arms.  Palmar 
erythema was noted bilaterally.  There was a 6-centimeter 
curvilinear, well-healed scar in the left lower quadrant of 
the abdomen.  Bowel sounds were normoactive and there was 
tenderness on palpation of the left upper quadrant.  The 
liver span below the costovertebral margin was 10 
centimeters.  There was no splenomegaly appreciated and no 
guarding, or masses.

Test results showed Hep AV was non-reactive.  Urine protein 
was 30, urine bacteria was rare and leukocyte esterase was 
negative.  Complete blood count (CBC) was within normal 
limits except MCV of 99.9 and mean corpuscular hemoglobin 
(MCH) of 34.6.  Chem profile was normal and liver function 
testing showed SGOT was 77 and SGPT was 107.  PT/PT1 was 
normal.  Hepatitis B SAG, Ab was non-reactive, BcAb-M was 
non-reactive, BcAb was reactive and Hepatitis CV-M/G was 
reactive.  The diagnoses were cirrhosis of the liver and 
chronic hepatitis.  Records indicate hepatitis B and C were 
positive, currently hepatitis B core antibody was positive 
and hepatitis C was positive.  

In an addendum dated in December 1997 the VA physician 
reported recent tests showed abnormalities in the SGOT at 77 
and SGPT at 107, with normal range for SGOT of 5-40 and SGPT 
of 0-50.  Moreover, the liver edge below costovertebral 
margin was 10 centimeters indicating enlargement of the 
liver.  Normal measurement was 2-3 centimeters.  

In January 1998 the veteran was granted a total disability 
rating for individual unemployability due to his service-
connected hepatitis residuals.

Analysis

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

A review of the record reveals that the service-connected 
disability was originally rated under the provisions of 
Diagnostic Code 7312 of the Schedule, which address the 
rating of cirrhosis, and that, upon the RO's review of 
additional medical evidence, the current rating of 70 percent 
was thereafter assigned under the provisions of Diagnostic 
Code 7345 of the Schedule, which address the rating of 
hepatitis.  See, 38 C.F.R. § 4.114, Code 7345 (1999).

Diagnostic Code 7345 provides that a 10 percent evaluation is 
warranted for infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation is warranted for moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent rating will be 
assigned where there is marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. § 
4.114, Code 7345 (1999).

The Board finds that the criteria for an increased (100 
percent) rating for cirrhosis of the liver secondary to 
hepatitis are characteristic of the veteran's disability.  
Specifically, on VA examination in October 1997 tests showed 
elevated levels with the SGOT at 77 and SGPT at 107, twice 
the normal range, and that the veteran's liver was 
significantly enlarged at 10 centimeters.  Moreover the 
veteran's private physicians have indicated he has suffered 
disabling symptoms since his hospitalization in June 1995 due 
to chronic liver disease and hepatitis infections.

The veteran has also provided testimony consistent with his 
contentions.  The record reflects that the veteran has 
ongoing problems with liver disease, that he has been 
evaluated for a liver transplant and that his disability 
makes him unsuitable for employment. 

Therefore, after consideration of the veteran's reported 
symptoms and the clinical findings made on examination 
reports, the Board finds that the overall disability picture 
presented more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation.  In evaluating 
the disorder the Board places great importance, not only on 
the severity of the symptoms, but also on the fact that the 
veteran was subsequently found to be entitled to individual 
unemployability. 

With consideration of the above analysis the Board concludes 
that the symptoms related to the veteran's service connected 
disability are greater than that contemplated by the 70 
percent evaluation under Code 7345.  Therefore resolving all 
doubt in the veteran's behalf the higher 100 percent 
evaluation is warranted.  


ORDER

A 100 percent disability rating is assigned for the veteran's 
cirrhosis of the liver secondary to hepatitis, subject to the 
applicable provisions regarding the disbursement of monetary 
funds.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -




- 1 -


